DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 6-10 of U.S. Patent No. 11151539 in view of O’Hagan (US 20020194075 A1) and Ryner (US 20190050921 A1). 
Claim 1 reads:
1. An information terminal which is attached to a carrier for carrying a commodity to be purchased and inputs information of the commodity to be purchased for registration of the commodity to be purchased, the information terminal comprising: a sensor which is attached to the carrier and detects whether or not the commodity is placed on the carrier, and then outputs a detection result accordingly; a touch panel which accepts the operation for log-in to the information terminal to input information for log-in; a memory which stores a program to control the operation for log-in to the information terminal; and a processor which executes the program to: detect whether or not the operation for log-in has been received by the touch panel, when it is detected that the operation for log-in has been received by the touch panel, determine, based on the detection result of the sensor, whether or not the commodity has been placed on the carrier,
1) display, when the operation for log-in is detected, guidance on the touch panel indicating that the operation for log-in is ineffective if the commodity is determined to have been placed on the carrier, after displaying the guidance,
2) detect whether or not the operation for log-in has been received by the touch panel again,
3) perform, when the operation for log-in is detected, approval processing of the information for log-in if the commodity is not determined to have been placed on the carrier,
4) display a registration image for registering the commodity on the touch panel if the information for log-in is approved as a result of the approval processing,
5) when an instruction for accounting for the registered commodity is received by the touch panel, determine whether or not self-accounting is allowed based on the registered commodity, and
6) display a guidance image set according to whether or not self-accounting is allowed.

Regarding claim 1, the patented claim 6 discloses the above underlined text and does not disclose the enumerated steps 1-6. 

However, O’Hagan discloses  1) display[ing], when the operation for log-in is detected (fig. 13 554), guidance on a screen indicating that the operation for log-in is ineffective if an exception is found, after displaying the guidance (fig. 13 558),
2) detect whether or not the operation for log-in has been received by the screen again (fig. 11 reenter id and password),
3) perform, when the operation for log-in is detected (fig. 13), approval processing of the information for log-in (fig. 13 556) if the exception is resolved (fig. 13 enter correct information)
4) display a registration image for registering the commodity on the touch panel if the information for log-in is approved as a result of the approval processing (paragraph 28 touch screen, fig. 14),
5) an instruction for accounting for the registered commodity is received by the touch panel (fig. 14 486)


The patented claim 6 discloses the concept of an exception whereby a log-in is attempted when an item is in the carrier. It does not disclose a guidance screen. O’hagan discloses a different type of exception (invalid ID), but responds with a guidance screen (fig. 13 558). It would have been obvious to one of ordinary skill in the art to combine this teaching with those of the patented claim by providing a guidance screen when a log-in is attempted when an item is in the carrier and providing a registration screen such as figure 14. The motivation for the combination is an improved shopping system (paragraph 11).

The patented claim 6 as modified still fails to disclose 
5) when an instruction for accounting for the registered commodity is received by the touch panel, determine whether or not self-accounting is allowed based on the registered commodity, and
6) display a guidance image set according to whether or not self-accounting is allowed.

However Ryner discloses 
5) when an instruction for accounting for the registered commodity is received by the touch panel (fig. 4A), determine whether or not self-accounting is allowed based on the registered commodity (fig. 4B not allow checkout based on age restricted item), and
6) display a guidance image set according to whether or not self-accounting is allowed (fig. 4B not allow checkout based on age restricted item), 

It would have been obvious to one of ordinary skill in the art to further combine these teachings with the patented claim 6 as modified by not allowing checkout until age verification is completed if the shopper has restricted items. The motivation for the combination The motivation for the combination is improvement payment and checkout technologies (paragraph 76).

Claims 2-9 are rejected for the same reasons as above, but applied to the patented claims 9, 7, 10, 6, 6, 8, 9 and 10.

Claims 10 and 11 are rejected for essentially the same reasons as claim 1. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Johnson (US 10339515 B1) disclsoes a shopping cart with integrated POS device. Barkan (US 20190073655 A1) discloses a product scanning system that integrates with a shopping cart. Mallesan (US 20180197218 A1) discloses a product scanning system that integrates with a shopping cart. Phillips (US 20170158215 A1) discloses a self checkout system connecting with a shopping cart. Mathew (US 20150088642 A1) discloses an intelligent shopping cart. Napper (US 20120296751 A1) discloses a POS system integrated with a shopping cart. Kim (US 20120284132 A1) discloses a display device attached to shopping carts. Kelley (US 20070143188 A1) discloses a system for processing which items are placed in a shopping cart.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN A MITCHELL whose telephone number is (571)270-3117. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on 571-270-3923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN A MITCHELL/Primary Examiner, Art Unit 3687